UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6076



DONALD LOUIS BARBER,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-96-21, CA-02-7)


Submitted:   March 5, 2003                 Decided:   April 2, 2003


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Louis Barber, Appellant Pro Se.    Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Louis Barber appeals the district court’s order denying

his petition for a writ of audita querela.            We have reviewed the

record and find no reversible error.         Although the district court

addressed Barber’s claims on the merits, we find that a writ of

audita querela was not available because Barber could have raised

his claims in a motion under 28 U.S.C. § 2255 (2000).           See United

States v. Torres, 282 F.3d 1241, 1245 (10th Cir. 2002).             The fact

that Barber was unable to obtain relief under § 2255 does not alter

our conclusion.        See United States v. Valdez-Pacheco, 237 F.3d

1077, 1080 (9th Cir. 2001) (“A prisoner may not circumvent valid

congressional limitations on collateral attacks by asserting that

those very limitations create a gap in the postconviction remedies

that must be filled by the common law writs.”); In re Jones, 226

F.3d 328, 333 (4th Cir. 2000).         Accordingly, we affirm.      We deny

Barber’s motion to stay and dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2